76 Cal. Rptr. 3d 170 (2008)
182 P.3d 511
PEOPLE
v.
CARMICHAEL (Maile M.).
No. S141415.
Supreme Court of California.
April 9, 2008.
Transferred to Court of Appeal, First Appellate District, Division Two, after hold.
The above-entitled matter is transferred to the Court of Appeal, First Appellate District, Division Two, with directions to vacate its decision and to reconsider the cause in light of People v. Alford (2007) 42 Cal.4th, 749, 68 Cal. Rptr. 3d 310, 171 P.3d 32. (Cal. Rules of Court, rule 8.528(d).)
GEORGE, C.J., and KENNARD, BAXTER, WERDEGAR, CHIN, MORENO, and CORRIGAN, JJ., concur.